Citation Nr: 0432367	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-06 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of 
shrapnel injury in the left eyebrow.

2.  Entitlement to service connection for residual scarring 
from a bullet wound in the left leg.

3.  Entitlement to service connection for a left leg 
disorder, other than residual scarring.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for low back disorder.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for a chronic 
disability manifested by fainting spells and hot flashes.

9.  Entitlement to service connection for a skin rash 
involving the upper extremities and left leg.

10.  Entitlement to service connection for a disability 
secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
March 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Roanoke, Virginia.  In March 2004 he presented 
oral testimony at a hearing held in Washington, DC, before 
the undersigned Veterans Law Judge.
In a September 2000 statement, the veteran alleged that he 
had left knee and ankle pain from being shot in the left leg 
during combat.  Therefore, the issues are as stated on the 
title page.

All issues except for service connection for residuals of a 
shrapnel wound in the left eyebrow, residual scarring from a 
bullet wound in the left leg, and tinnitus are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence shows that the veteran has residual scarring 
of the left eyebrow from the in-service shrapnel wound to 
that eyebrow.

2.  The evidence shows that the veteran had a bullet wound to 
the left leg and that he has residual scarring on the left 
leg from that bullet wound.

3.  The evidence shows that the veteran had tinnitus in 
service and that he has had tinnitus since active service.


CONCLUSIONS OF LAW

1.  A shrapnel wound to the left eyebrow, resulting in 
residual scarring, was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

2.  A bullet wound to the left leg, resulting in residual 
scarring, was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004). 

3.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Factual Background

Service medical records reflect that in May 1968 the veteran 
sustained a shrapnel wound to the left forehead with shrapnel 
in the left eyebrow.  Service medical records show no bullet 
injury to the left leg in August 1968 or at any other time.  
Service medical records reflect no complaints of ringing in 
the ears or findings of tinnitus.  On the March 1969 
separation examination, no scars on the left eyebrow or left 
leg were noted and tinnitus was not diagnosed.

The veteran's DD Form 214 reflects that he received the Navy 
Commendation Medal with a Combat "V."  He also received the 
Purple Heart Medal for injuries received in action in the 
Republic of Vietnam in May 1968.

VA medical records reflect that in August 2000 the veteran 
reported a past medical history of chronic tinnitus in the 
left ear since serving in the Republic of Vietnam.  The 
impressions of the examining physician assistant included 
chronic tinnitus by history.  At a September 2000 VA 
audiology consultation, the veteran reported that constant 
high-pitched tinnitus in the left ear for the past 30 years.  
He reported in-service noise exposure to gunfire and 
explosions.  No post-service noise exposure was reported.  
The assessment was bilateral, asymmetrical sensorineural 
hearing loss with the left ear hearing loss being greater 
than the right one.  In October 2000 the veteran reported a 
history of tinnitus to a VA doctor.  The doctor's assessments 
included tinnitus.

The veteran underwent a VA examination in September 2001.  He 
reported that he received a bullet wound to the inner part of 
the left lower leg in 1968.  Physical examination revealed a 
one-centimeter (cm) scar on the medial aspect of the left leg 
that was approximately 10 cm proximal to the medial 
malleolus.  There was no tenderness, adherence, or 
depression.  The color of the scar was pink, and the scar was 
soft.  There was no underlying tissue loss, disfigurement, 
limitation of function, ulceration, or breakdown.  There was 
also no edema or keloid formation.  Muscle groups XI and XII 
were examined.  The strength was 5/5 in each one.  The 
veteran was able to stand on his toes and walk on his heels.  
The examination of the area on the left eyebrow did not show 
any obvious scar tissue.  The examiner indicated that 
regarding the left eyebrow, there was no diagnosis because 
the condition had resolved.  The examiner also reported that 
as to the residuals of a bullet wound to the left leg, there 
was no diagnosis because the condition had resolved.

At the March 2004 hearing, the veteran testified that he had 
scarring on the left eyebrow.  The representative stated that 
he could also see scarring on the left eyebrow.  The veteran 
reported that he received minimal treatment for the wound on 
the left leg and that he had residual scarring from that 
wound.  The veteran indicated that he had ringing in an ear 
after firing weapons during service, including during combat.  

2.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) 
(2004).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Where a combat veteran alleges he suffers disease or injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  38 U.S.C.A. § 1154 
makes it clear that special considerations attend the cases 
of combat veterans.

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an in-
service injury or disease can be overcome by satisfactory lay 
or other evidence which shall be sufficient proof of service 
occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b).  These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service.  

In Collette, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) articulated a three-step 
sequential analysis to be performed when a combat veteran 
seeks benefits under the method of proof provided by 38 
U.S.C.A. § 1154(b).  In the first step of the analysis, the 
VA must determine whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Collette, 82 F.3d at 
393.  If a veteran produces credible evidence that would 
allow a reasonable fact-finder to conclude that the alleged 
injury or disease was incurred in service, then the veteran 
has produced "satisfactory evidence" to satisfy the first 
requisite step of analysis under the stated provision.  Id.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.  Id. at 394.  In the second step, the VA 
must then determine if the proffered evidence is consistent 
with the circumstances, conditions, or hardships of such 
service, again without weighing the veteran's evidence with 
contrary evidence.  Id. at 393.  If these two inquiries are 
met, the Secretary "shall accept" the veteran's evidence as 
"sufficient proof of service-connection," even if no official 
record of such incurrence exists.  Id.  At this point a 
factual presumption arises that the alleged injury or disease 
is service-connected.  Id.  It is in the third step under 
Collette, that the VA is to weigh evidence contrary to that 
which established the presumption of service connection.  Id. 
at 394.  If the VA meets its burden of presenting "clear and 
convincing evidence to the contrary," the presumption of 
service connection is then rebutted.  Id. at 393.

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether an injury or disease was incurred 
or aggravated in service.  It does not apply to the questions 
of whether there is a current disability or a nexus 
connecting the disability to service.  See Caluza, 7 Vet. 
App. at 507.  38 C.F.R. § 1154(b) does not obviate the 
requirement that a veteran submit medical evidence of a 
causal relationship between his current conditions and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

3.  Analysis

A.  Left Eyebrow

Service medical records reflect the veteran sustained a 
shrapnel wound to the left eyebrow in service.  The question 
is whether he has current residuals of that wound.  The 
September 2001 VA examiner indicated that there was no 
obvious scar tissue in the area of the left eyebrow.  
However, the veteran testified that he had scarring and the 
representative stated that he could see a scar.  Both the 
veteran and the representative are competent to report the 
existence of scarring symptomatology.  See Layno, 6 Vet. App. 
at 470.  Therefore, the evidence is in equipoise on the 
matter of whether the veteran has residual scarring.  
Gilbert, 1 Vet. App. at 55.  Accordingly, service connection 
for residuals of shrapnel wound to the left eyebrow, to 
include residual scarring, is warranted.

B.  Left Leg

The veteran has combat medals for his service in the Republic 
of Vietnam.  He has asserted that he shot in the left leg 
during combat.  Therefore, the Board finds that his assertion 
is satisfactory evidence of the incurrence of the left leg 
injury even though there is no official record of such 
incurrence and that his assertion is consistent with the 
circumstances, conditions and hardships of the veteran's 
combat service.  38 U.S.C.A. § 1154(b).  In view of the fact 
that his commendation reflects an attack by a large force 
with rocket, recoilless rifle and automatic weapons fire (and 
which temporarily blinded him), a wound to the leg is 
consistent with the nature and circumstances of service.  
Even though the September 2001 VA examiner did not diagnose a 
left leg disorder, the physical examination revealed a one-cm 
scar on the medial aspect of the left leg.  The veteran 
testified that the scar was from the left leg bullet wound, 
and there is no evidence that the scar is related to another 
injury.  Thus, service connection for residual scarring from 
a bullet wound to the left leg is warranted.

C.  Tinnitus

The veteran has asserted that he had ringing in his left ear 
after firing weapons in service, including during combat.  He 
is competent to report such symptomatology.  See Layno, 6 
Vet. App. at 470.  The Board finds that his assertion is 
satisfactory evidence of the incurrence of ringing in the 
left ear even though there is no official record of such 
incurrence and that his assertion is consistent with the 
circumstances, conditions and hardships of the veteran's 
combat service.  38 U.S.C.A. § 1154(b).  The impression of 
the August 2000 VA examining physician assistant was chronic 
tinnitus by history, and the impressions of the October 2000 
VA doctor included tinnitus.  Thus, there is a current 
diagnosis of tinnitus and the August 2000 VA physician 
assistant related the current tinnitus to the reporting of 
symptomatology that began in active service.  The veteran has 
alleged continuity of symptomatology, and there is no 
evidence showing that he has not had ringing in the left ear 
since active service.  Therefore, service connection for 
tinnitus is warranted.   

4.  VCAA

The Board has considered the veteran's claims with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcomes as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, the additional delay in 
the adjudication of the above issues, which would result from 
a remand solely to allow the RO to apply the VCAA, would not 
be justified.


ORDER

Service connection for residuals of shrapnel wound to the 
left eyebrow, to include residual scarring, is granted.

Service connection for residuals of bullet wound to the left 
leg, to include residual scarring, is granted.

Service connection for tinnitus is granted.


REMAND

At the March 2004 hearing, the veteran testified that he had 
received VA treatment in November 2003.  These records have 
not been - and should be - obtained.  Also, VA examinations 
addressing the natures and etiologies of the bilateral 
hearing loss, the low back disorder, the headache disorder, a 
chronic disability manifested by fainting spells and hot 
flashes, and a skin rash are necessary.  38 C.F.R. § 3.159.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC should obtain all records 
from the VA medical center in 
Martinsburg, West Virginia, for the 
period from June 2003 to the present.

2.  The AMC should schedule the veteran 
for a VA audiological examination to 
determine the nature and extent of his 
bilateral hearing loss.  For hearing loss 
in each ear, the examiner should opine on 
whether it is as least as likely as not 
that it is related to active service, 
including noise exposure.  

3.  The AMC should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and extent of his 
low back disorder.  For the current low 
back disorder, the examiner should opine 
on whether it is as least as likely as 
not that it is related to active service, 
including the reported back injury during 
combat.  

4.  The AMC should schedule the veteran 
for a VA examination to determine the 
nature and extent of his headache 
disorder and a chronic disability 
manifested by fainting spells and hot 
flashes.  (In the alternative, the AOJ 
may seek a medical opinion)  For any 
current headache disorder and any current 
chronic disability manifested by fainting 
spells and/or hot flashes, the examiner 
should opine on whether it is as least as 
likely as not that it is related to 
active service, including the shrapnel 
wound to the left eyebrow.  The examiner 
should clearly rule in or out a 
relationship to the inservice head 
trauma.

5.  The AMC should schedule the veteran 
for a VA dermatological examination to 
determine the nature and extent of his 
skin disorder.  For any current skin 
disorder, the examiner should opine on 
whether it is as least as likely as not 
that it is related to active service, 
including the right leg dermatitis in 
January 1969.

If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



